Case 1:20-cv-00925-AJT-IDD Document 30 Filed 03/05/21 Page 1 of 2 Pa

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
ALEXANDRIA DIVISION

 

TRICIA CAMPO, individually and on behalf
of all others similarly situated,
Plaintiff,

V.

THS GROUP, LLC, d/b/a Total Home
Protection,
Defendant.

 

RENEWED STIPULATION TO REVISE SCHEDULING ORDER
Plaintiff Tricia Campo (“Plaintiff’ or “Campo”) and Defendant THS G
(“Defendant” or “THS”), through their counsel, stipulate as follows:
Plaintiff and Defendant filed a Stipulation to Revise Scheduling Order on Janu
2021. (Dkt. 26.) On March 5, 2021, the Court denied the stipulation without prejudice
The Court’s Order stated that the requests regarding a class certification briefing sche
be addressed in a separate order by the District Judge. (See Dkt. 26.)
The Parties now renew their request for an extension of the discovery deadline
12, 2021. The additional time will permit the Parties sufficient time to complete disco
brief class certification on a fulsome record.
The proposed extension is made for good cause and is not sought for an impro
purpose. Plaintiff served discovery requests on December 2, 2020, nine (9) days after
16(b) Scheduling Order was entered. Defendant responded to the discovery requests o
28, 2021. Just days later, on February 1, 2021, Plaintiff sent Defendant a discovery di

which Defendant responded to on February 8, 2021. Unable to resolve the dispute inf

1

yelD# 264

Docket No. 1:20-cv-00925 (AJT/IDD)

roup, LLC

ary 21,
(Dkt. 29.)

dule would

to May

very and

per
the Rule

n January
pute letter,

5

yrmally,

 

 
Case 1:20-cv-00925-AJT-IDD Document 30 Filed 03/05/21 Page 2 of 2 Pa

yelD# 265

Plaintiff moved to compel on February 17, 2021. (Dkt. 27.) The hearing on the motion to compel

is scheduled for March 12, 2021.

Thus, the need for additional time to complete discovery is not due to lack of ¢

|

iligence.

The additional time will permit the Court to resolve the discovery dispute and allow thle parties to

gather the necessary written discovery they require, and also to schedule and take depa

after the appropriate documents have been produced.

Respectfully submitted this Sth day of M

/s/ Francis J. Driscoll, Jr.

id

sitions

arch, 2021.

 

Francis J. Driscoll, Jr.
(frank@driscolllawoffice.com)

Law Office of Frank J. Driscoll Jr. PLLC
4669 South Blvd., Suite 107

Virginia Beach, VA 23452

Telephone: 757-321-0054

Facsimile: 757-321-4020

Patrick H. Peluso*
ppeluso@woodrowpeluso.com
Woodrow & Peluso, LLC

3900 East Mexico Ave., Suite 300
Denver, Colorado 80210
Telephone: (720) 213-0675
Facsimile: (303) 927-0809

Attorneys for Plaintiff and the Classes
* Pro Hac Vice

Joshua L. Thomas, Esq.
Joshua L. Thomas, Esq.*

Law Offices of Joshua L. Thomas, PLLC
225 Wilmington-West Chester Pike
Suite 200

Chadds Ford, PA 19317
Phone:215-806-1733

Fax: 888-314-8910

E-mail: JoshuaLThomas@gmail.com

* Pro Hac Vice

Attorney for Defendant

ty

 

 
